Citation Nr: 0835239	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

In April 2008, the veteran's claim was remanded for a VA 
examination.  The requested development was completed and the 
case is appropriately before the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently shown  as having hepatitis C 
attributable to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial October 2005 VCAA notice was given 
prior to the appealed AOJ decision, dated in December 2005.  
The notice in compliance with Dingess, however, was not 
issued prior to the AOJ decision.  The Court specifically 
stated in Pelegrini, however, that it was not requiring the 
voiding or nullification of any AOJ action or decision if 
adequate notice was not given prior to the appealed decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in March 
2006 and a Supplemental Statement of the Case was issued 
subsequent to that notice in July 2008, the Board finds that 
notice is pre-decisional as per Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  In fact, in 
an April 2006 communication to VA, the veteran indicated that 
he had no additional evidence to submit in support of his 
claim.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

The veteran contends that his currently diagnosed hepatitis C 
is related to an attempted blood transfusion, air-gun 
inoculations, and/or stab wounds incurred during service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records (SMRs), including his 
enlistment and separation medical examinations, are devoid of 
any reference to a hepatic condition.  Consistent with the 
veteran's assertions, he was treated for stab wounds in March 
1966.  The clinical record noted that the veteran had 
multiple stab wounds without artery or nerve involvement.  
The SMRs do not reflect any blood transfusion or attempted 
blood transfusion.  Post-service medical records are also 
devoid of any diagnosis of a hepatic condition or hepatitis C 
until May 2005.  

In a May 2005 VA treatment record, the veteran was noted to 
have hepatitis C.  The veteran had sought treatment for 
fatigue, dark urine, decreased PO intake, and markedly 
elevated liver function tests.  The overall impression was 
that the veteran had an acute insult on the liver due to 
herbal medicines superimposed on underlying hepatitis C.  At 
the time of the treatment, the veteran denied any tattoos or 
intravenous drug use.  

In his January 2006 notice of disagreement, the veteran 
reported that the only possible exposure to hepatitis C would 
have been by exposure to infected blood or non-sterile 
needles.  He reported having sutures placed on a severed lip 
in 1965 and was hospitalized for 8 days after receiving 5 
stab wounds to the lungs and stomach.  The veteran also 
recalled being advised by VAMC personnel that hepatitis C 
could lay dormant for many years before becoming active.  

The following month, the veteran submitted a letter to VA 
indicating that during service, he received 20 inoculations 
via air guns.  He stated that people bled during the 
inoculations and the guns were not wiped between service 
members.  

In a March 2006 letter regarding potential risk factors, the 
veteran first advised VA that he had received a blood 
transfusion in 1966.  

In January 2007, the veteran reported that while in service, 
medical personnel began to give him a blood transfusion and 
notice that they were using the wrong blood type.  He 
recalled the medic having difficulty inserting the needle, 
and blood had spilled when the doctor noticed the mismatched 
blood type.  The doctor told the medic to hold off.  The 
veteran noted that this event could have caused the exposure 
as there was a needle injection with blood flowing back and 
forth.  

Pursuant to the Board's remand, the veteran underwent a VA 
examination in June 2008.  The veteran was noted to have no 
risk factors for hepatitis C, including questionable sexual 
activity, tattoos or intravenous drug use.  From the 
veteran's report, he received a blood transfusion while 
serving in Germany.  The examiner indicated that the only 
suspect incident related to possible hepatitis C exposure was 
the blood transfusion the veteran reported undergoing in 
service.  He found that the air-gun inoculations and stab 
wounds were ruled out as likely causes.  The examiner further 
opined that it was highly unusual for the hepatitis C virus 
to present nearly 40 years following a reported initial 
infecting episode.  Thus, he opined, that the veteran's 
currently diagnosed hepatitis C was less likely than not 
related to service.  There is no medical opinion to the 
contrary.  

Given the evidence as outlined above, the Board finds that 
the preponderance of evidence is against the veteran's claim 
as hepatitis C is not found to be related to his service.  
There is no evidence of record showing a diagnosis of or 
treatment for hepatitis C while in service or for many years 
thereafter.  SMRs are devoid of any reference to either a 
blood transfusion or attempted blood transfusion.  The 
veteran currently denies having a history of intravenous drug 
use, tattoos, or risky sexual contact.  The VA examiner 
indicated that it was unlikely that the veteran's currently 
diagnosed hepatitis C had its onset nearly 40 years following 
the alleged instance of infection.  There is no medical 
opinion of record linking the veteran's currently diagnosed 
hepatitis C to service.  

Although the Board appreciates the veteran's assertions that 
his hepatitis C was contracted through an attempted blood 
transfusion, air-gun inoculations and stab wounds received in 
service, there is no competent medical evidence of record to 
confirm those assertions.  In fact, the VA examiner ruled out 
exposure due to stab wounds and air guns and said it was 
unlikely that infection by blood transfusion would present 
itself 40 years later.  Further, the veteran is competent, as 
a layman, to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
He is not, however, competent to offer his medical opinion as 
to cause or etiology of the claimed disability, as there is 
no evidence of record that the veteran has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent competent medical evidence linking the 
veteran's hepatitis C to service, the veteran's claim of 
service connection for hepatitis C must be denied.  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


